Order entered September 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00811-CV

                               STRIDE STAFFING, Appellant

                                                V.

                             ANTONIO HOLLOWAY, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-04380-C

                                           ORDER
       We GRANT appellee’s August 27, 2014 unopposed motion for extension of briefing

deadline and ORDER the brief be filed no later than September 19, 2014. No further extensions

will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE